EMAS, J.
Appellant Marylynn Sotero appeals from a January 4, 2011, non-final order appointing a co-parenting therapist. Appellant contends that the order improperly, and without Appellant’s consent:
1. Delegates to the therapist the authority to make binding decisions regarding the minor child;
2. Delegates to the therapist the authority to impose monetary sanctions upon the parents;
3. Waives the confidentiality of Appellant’s communications with the co-parenting therapist; and
4. Waives Appellant’s psychotherapist-patient privilege as to communications with her own individual therapist.
Upon Appellee’s “Notice of Intent Not to File Answer Brief and Consent to Order Being Vacated” (which we treat as a confession of error), we vacate the order and remand this cause to the trial court for *513further proceedings, including the entry of an order consistent with sections 61.125 and 90.503, Florida Statutes (2010), and Florida Family Law Rules of Procedure 12.742 and 12.998.
Reversed and remanded.